UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification No. 2-35965 NORTH SHORE GAS COMPANY 36-1558720 (An Illinois Corporation) 130 East Randolph Drive 24th Floor Chicago, Illinois60601-6207 (312) 240-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 3,625,887 shares of common stock, without par value, outstanding at July31,2007, all of which were held, beneficially and of record, by Peoples Energy Corporation. NORTH SHORE GAS COMPANY FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2007 CONTENTS Page Forward-Looking Statements 4 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 5 Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Capitalization 7 Condensed Consolidated Statements of Cash Flows 8 CONDENSED NOTES TO FINANCIAL STATEMENTS 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 34 Signature 35 EXHIBIT INDEX 36 3.1 Amendment to By-Laws adopted May 17, 2007. 3.2 By-Laws of North Shore Gas Company, as amended and restated May 17, 2007. 12 North Shore Gas Company Ratio of Earnings to Fixed Charges 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act and Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934 for North Shore Gas Company 32 Written Statement of the Chief Executive Officer and Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 for North Shore Gas Company - 2 - Commonly Used Acronyms AG Illinois Attorney General CERCLA The Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended EPA United States Environmental Protection Agency FASB Financial Accounting Standards Board FIN FASB Interpretation ICC Illinois Commerce Commission IEPA Illinois Environmental Protection Agency LIFO Last in, first out MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations MGUC Michigan Gas Utilities Corporation (a wholly-owned subsidiary of Integrys Energy Group, Inc.) MTM Mark-to-market OMC Outboard Marine Corporation NSG North Shore Gas Company PCB Polychlorinated biphenyl PEC Peoples Energy Corporation PGL The Peoples Gas Light and Coke Company PRP Potentially Responsible Party ROD Record of decision SEC Securities and Exchange Commission SFAS Statement of Financial Accounting Standards WPSC Wisconsin Public Service Company (a wholly-owned subsidiary of Integrys Energy Group, Inc.) - 3 - Forward-Looking Statements In this report, NSG and its subsidiary make statements concerning expectations, beliefs, plans, objectives, goals, strategies, and future events or performance. Such statements are "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended. Although NSG and its subsidiary believe that these forward-looking statements and the underlying assumptions are reasonable, it cannot provide assurance that they will prove correct. Except to the extent required by the federal securities laws, NSG and its subsidiary undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In addition to statements regarding trends or estimates in MD&A, forward-looking statements included or incorporated in this report include, but are not limited to statements regarding future: · Revenues or expenses, · Capital expenditure projections, and · Financing sources. Forward-looking statements involve a number of risks and uncertainties. There are many factors that could cause actual results to differ materially from those expressed or implied in this report. Some risk factors that could cause results different from any forward-looking statement include those described in Item 1A of our combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006 and as such may be amended or supplemented in Part II, Item 1A of this report. Other factors include: · The successful combination of the operations of PEC and its subsidiaries, including NSG, within Integrys Energy Group, Inc. ("Integrys") (Integrys was formerly known as WPS Resources Corporation); · Unexpected costs or liabilities related to the merger between a subsidiary of Integrys and PEC; · The combined company of Integrys and PEC may be unable to achieve the forecasted synergies or it may take longer or cost more than expected to achieve these synergies; · Resolution of pending and future rate cases and negotiations (including the recovery of deferred costs) and other regulatory decisions impacting NSG; · The impact of recent and future federal and state regulatory change, including legislative and regulatory initiatives regarding deregulation and restructuring of the natural gas utility industry, changes in environmental, tax and other laws and regulations to which NSG and its subsidiary are subject, as well as changes in application of existing laws and regulations; · Current and future litigation, regulatory investigations, proceedings or inquiries, including but not limited to, manufactured gas plant site cleanup, proceedings concerning the prudence review of NSG’s gas purchases and costs actually incurred; · The credit ratings of NSG could change in the future; · Resolution of audits or other tax disputes with the Internal Revenue Service, Illinois state revenue agencies or other taxing authorities; · The effects, extent and timing of additional competition or regulation in the markets in which NSG operates; · The impact of fluctuations in commodity prices, interest rates, and customer demand; · The effectiveness of NSG’s derivative instruments and hedging activities and their impact on its future results of operations; · Available sources and costs of natural gas; · Investment performance of employee benefit plan assets; · Advances in technology; · Effects of and changes in political, legal and economic conditions and developments in the United States and Illinois; · The direct or indirect effects of terrorist incidents, natural disasters or responses to such events; · Financial market conditions and the results of financing efforts, including risks associated with commodity prices (particularly natural gas), interest rates and counter-party credit; · Weather and other natural phenomena, in particular the effect of weather on natural gas sales; · The effect of accounting pronouncements issued periodically by standard-setting bodies; and · Other factors discussed elsewhere herein and in other reports filed by NSG and/or Integrys from time to time with the SEC. Forward-looking statements are subject to assumptions and uncertainties, therefore actual results may differ materially from those expressed or implied by such forward-looking statements. - 4 - PART I.FINANCIAL INFORMATION Item 1.Financial Statements NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Millions) 2007 2006 2007 2006 Gas operating revenues $ 45.8 $ 31.7 $ 170.4 $ 153.3 Operating expenses Gas purchased for resale 32.6 19.5 132.4 117.8 Operating and maintenance expenses 8.9 9.4 20.1 19.9 Gas charge settlement 2.0 - 2.0 (12.7 ) Depreciation and amortization 1.5 1.4 3.0 2.8 Taxes, other than income taxes 0.9 0.9 1.9 1.8 Operating income (loss) (0.1 ) 0.5 11.0 23.7 Miscellaneous income 0.6 0.5 0.8 0.7 Interest expense (1.0 ) (0.9 ) (2.0 ) (1.9 ) Other (expense) income (0.4 ) (0.4 ) (1.2 ) (1.2 ) Income (loss) before taxes (0.5 ) 0.1 9.8 22.5 Income tax expense (benefit) (0.1 ) 0.1 3.6 8.7 Net Income (Loss) $ (0.4 ) $ - $ 6.2 $ 13.8 The accompanying condensed notes are an integral part of these statements. - 5 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, June 30, (Millions) 2007 2006 2006 Assets Current assets Cash and cash equivalents $ - $ 0.1 $ 34.5 Customer and other receivables, net of reserves of $2.1, $1.4, and $2.4 at June 30, 2007, December 31, 2006 and June 30, 2006 20.5 24.2 14.8 Receivables from related parties 27.5 0.4 0.2 Accrued unbilled revenues 4.6 20.6 4.0 Natural gas in storage, primarily at last-in, first-out cost 7.0 10.0 6.6 Materials and supplies, at average cost 1.0 1.0 1.1 Regulatory assets 9.1 21.1 12.0 Assets from risk management activities 0.8 0.4 0.5 Deferred income taxes 2.3 1.9 - Prepayments and other 0.3 1.3 1.3 Total current assets 73.1 81.0 75.0 Property, plant, and equipment, net of accumulated depreciation of $153.9, $151.2, and $147.7 at June 30, 2007,December 31, 2006 and June 30, 2006, respectively 225.8 224.6 220.5 Noncurrent regulatory assets 120.2 103.6 70.2 Investments and other assets 2.2 1.7 2.6 Long-term assets from risk management activities 0.1 - - Total assets $ 421.4 $ 410.9 $ 368.3 Liabilities and Capitalization Current liabilities Accounts payable $ 23.1 $ 25.0 $ 18.6 Payables to related parties 3.6 23.3 16.0 Current liabilities from risk management activities 7.8 3.2 - Accrued interest and taxes 2.9 5.4 1.5 Gas costs refundable through rate adjustments 0.9 2.7 9.0 Customer credit balances 4.1 12.2 5.9 Current accumulated deferred income taxes - - 1.5 Temporary LIFO liquidation credit 16.9 - 19.4 Other 5.3 4.5 4.4 Total current liabilities 64.6 76.3 76.3 Long-term liabilities and deferred credits Deferred income taxes 44.6 45.2 39.2 Deferred investment tax credits 2.8 2.8 2.8 Noncurrent regulatory liabilities 2.0 2.1 1.8 Environmental remediation liability 87.5 70.4 68.2 Pension and postretirement benefit obligations 24.0 22.5 10.7 Asset retirement obligations 20.1 19.5 - Other 2.4 0.3 - Total long-term liabilities and deferred credits 183.4 162.8 122.7 Commitments and contingencies Capitalization Common stock equity 104.3 102.7 100.1 Long-term debt 69.1 69.1 69.2 Total capitalization 173.4 171.8 169.3 Total liabilities and capitalization $ 421.4 $ 410.9 $ 368.3 The accompanying condensed notes are an integral part of these statements. - 6 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CAPITALIZATION (Unaudited) June 30, December 31, June 30, (Millions, except share amounts) 2007 2006 2006 Long-term debt First mortgage bonds Series Year Due M 5.00% 2028 $ 29.1 $ 29.1 $ 29.3 N-2 4.625% 2013 40.0 40.0 40.0 Total first and refunding mortgage bonds and adjustable rate bonds 69.1 69.1 69.3 Unamortized (discount) premium on long-term debt, net - - (0.1) Total long-term debt 69.1 69.1 69.2 Common stock equity Common stock, without par value— Authorized 5,000,000shares Outstanding 3,625,887shares 24.8 24.8 24.8 Accumulated other comprehensive loss (0.1) (0.1) (2.4) Retained earnings 79.6 78.0 77.7 Total common stock equity 104.3 102.7 100.1 Total capitalization $ 173.4 $ 171.8 $ 169.3 The accompanying condensed notes are an integral part of these statements. - 7 - NORTH SHORE GAS COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Millions) 2007 2006 Operating Activities: Net income (loss) $ 6.2 $ 13.8 Adjustments to reconcile net income to cash provided by operations: Depreciation 3.4 3.3 Deferred income taxes and investment tax credits—net (1.0 ) 2.4 Pension funding less than expense 1.5 (0.3 ) Gas charge settlement expense (credit) 2.0 (12.7 ) Other adjustments (0.7 ) 1.7 Net changes in: Receivables—net 17.5 50.2 Receivables from related parties (0.1 ) 0.2 Gas in storage 3.0 2.7 Gas costs recoverable/refundable through rate adjustments (0.8 ) 7.1 Accounts payable (1.8 ) (26.9 ) Payables to related parties (0.3 ) 1.5 Accrued interest - - Accrued taxes (2.5 ) (3.2 ) Temporary LIFO liquidations 16.9 15.8 Customer credit balances (8.1 ) (0.7 ) Gas charge settlement liability - (4.3 ) Other 1.0 0.6 Net cash provided by (used in) operating activities 36.2 51.2 Investing Activities: Capital spending (4.6 ) (5.0 ) Short-term investments - - Intercompany loan receivable (27.1 ) - Net cash provided by (used in) investing activities (31.7 ) (5.0 ) Financing Activities: Intercompany loan payable - (9.9 ) Dividends paid on common stock (4.6 ) (3.0 ) Net cash provided by (used in) financing activities (4.6 ) (12.9 ) Net increase (decrease) in cash and cash equivalents (0.1 ) 33.3 Cash and cash equivalents at beginning of period 0.1 1.2 Cash and cash equivalents at end of period $ - $ 34.5 The accompanying condensed notes are an integral part of these statements. - 8 - NORTH SHORE GAS COMPANY CONDENSED NOTES TO FINANCIAL STATEMENTS June 30, 2007 NOTE 1FINANCIAL INFORMATION We have prepared the condensed, consolidated financial statements of NSG and its wholly-owned subsidiary under the rules and regulations of the SEC. This Quarterly Report on Form 10-Q is for NSG, a wholly-owned indirect subsidiary of Integrys.These financial statements have not been audited.Management believes that these financial statements include all adjustments (which unless otherwise noted include only normal recurring adjustments) necessary for a fair presentation of the financial results for each period shown. Effective February 21, 2007, the previously announced merger between a wholly-owned subsidiary of Integrys andPEC was consummated (the "PEC merger"). NSG is wholly-owned by PEC. Effective with the merger, NSGadopted the financial statement presentation policies of Integrys.Certain items previously reported for the prior periods have been reclassified to conform to the presentation in the current period: Condensed Consolidated Statements of Income: Revenues and taxes, other than income taxes, are presented net of pass-through taxes. (See Note 3Revenue Recognition for further discussion.) Condensed Consolidated Balance Sheets: Accrued unbilled revenues are shown separately from customer receivables, net of reserve for uncollectible accounts. Accrued interest and accrued taxes have been combined as one line item. Certain current liabilities have been aggregated into other current liabilities as a single line item. Postretirement benefit obligations have been reclassified from other long-term liabilities to pension and postretirement benefit obligations. Condensed Consolidated Statements of Cash Flows: Changes in accounting overdraft cash balances within net changes in accounts payable are presented as an operating activity rather than as a financing activity. Changes in margin account balances as part of deposits with a broker are presented as an operating activity rather than as an investing activity. The NSG condensed consolidated financial statements do not reflect, and are not required to reflect, any push down basis of accounting as a result of the PEC merger. We have condensed or omitted certain financial information and footnote disclosures normally included in our annual audited financial statements.These condensed consolidated financial statements should be read along with the audited financial statements and notes thereto included in the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended, for the fiscal year ended September 30, 2006.Due to a number of factors, including the seasonality of NSG's businesses and market price volatility, the quarterly results of operations and statements of financial position and cash flows should not be considered indicative of the results to be expected for the year as a whole. - 9 - As previously disclosed in the combined PEC, PGL and NSG Transition Report on Form 10-Q for the Transition Period from October 1, 2006 to December 31, 2006, NSG changed its fiscal year end from September 30 to December 31. NOTE 2CASH AND CASH EQUIVALENTS Short-term investments with an original maturity of three months or less are reported as cash equivalents. The following is supplemental disclosure to the NSG Condensed Consolidated Statements of Cash Flows: Six Months Ended June 30, (Millions) 2007 2006 Cash paid for interest $ 1.9 $ 1.8 Cash paid for income taxes $ 5.4 $ 5.1 Under NSG's cash management practices, accounting overdraft cash balances of $0.8 million and $0.6 million, at June30,2007 and June 30, 2006, respectively, were reclassified to accounts payable.NSG had no overdraft balance at December 31, 2006. NOTE 3REVENUE RECOGNITION Natural gas sales and transportation revenues are recorded on the accrual basis for all gas delivered during the month, including an estimate for gas delivered but unbilled at the end of each month. In Illinois, delivering, supplying, furnishing or selling gas for use or consumption and not for resale is subject to state and, in some cases, municipal taxes (revenue taxes). The Illinois Public Utilities Act provides that the tax may be recovered from utility customers by adding an additional charge to customers’ bills. These pass-through taxes are due only to the extent they are collected as cash receipts as opposed to amounts billed. The revenues presented on the Condensed Consolidated Statements of Income exclude the billings to customers for these pass-through taxes.For the three-month and six-month periods ended June 30, 2006, NSG previously reported most revenue taxes on a gross basis, whereby the billed amounts for the recovery of these taxes were included in revenues, and an offsetting expense amount (net of an administrative fee) representing the expected cash payment of the taxes was included in taxes, other than income taxes on the statement of income. In connection with the PEC merger, beginning with the quarter ended March 31, 2007, NSG adopted the accounting policy of excluding such pass-through taxes from both revenues and taxes, other than income taxes.Revenue tax amounts excluded from revenues and taxes, other than income taxes for the three- and six-month periods ended June 30, 2006 were $1.5 million and $7.1 million, respectively. NOTE 4GAS IN STORAGE NSG prices storage injections, except for liquid propane, at the calendar year average of the costs of natural gas supply purchased.Withdrawals from storage, except for liquid propane, are priced on the LIFO cost method.NSG accounts for liquid propane inventory using the average cost method.For interim periods, the difference between current projected replacement cost and the LIFO cost for quantities of gas temporarily withdrawn from storage is recorded as a temporary LIFO liquidation credit.Due to seasonality requirements, NSG expects interim reductions in LIFO layers to be replenished by year end. - 10 - NOTE 5RISK MANAGEMENT ACTIVITIES Derivative Instruments and Hedging Activities NSG's gas supply costs may vary due to changes in commodity prices that affect its operations. To manage this volatility, NSG uses forward contracts and financial instruments, including swaps and options. It is the policy of NSG to use these instruments solely for the purpose of managing volatilityand not for any speculative purpose. NSG accounts for derivative financial instruments pursuant to SFAS No. 133 “Accounting for Derivatives and Hedging Activities”, as amended and interpreted ("SFAS No. 133"). Under the provisions of SFAS No. 133, all derivatives are recognized on the balance sheet at their fair value unless they qualify for the normal purchases and sales exception. Mark-To-Market Derivative Instruments.NSG uses derivative instruments to manage its cost of gas supply and mitigate price volatility. All such derivative instruments are measured at fair value. NSG's tariffs allow for full recovery from its customers of prudently incurred gas supply costs, including gains or losses on these derivative instruments. As a result, SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” ("SFAS No. 71"), allows for these MTM derivative gains or losses to be recorded as regulatory assets or regulatory liabilities. Realized gains or losses are recorded as an adjustment to the cost of gas supply in the period that the underlying gas purchase transaction takes place. The costs and benefits of this activity are passed through to customers under the tariffs of NSG. The MTM asset (liability) value of the above contracts for NSG at June 30, 2007, December 31, 2006, and June 30, 2006 were $(7.0) million, $(20.2) million, and $(10.3) million, respectively. Cash Flow Hedges. During the fiscal year ended September 30, 2003, NSG entered into treasury lock agreements that hedged the 10-year treasury component of a portion of the total anticipated fiscal 2003 debt financings.On April 24, 2003, in connection with the issuance of the new debt, NSG unwound its treasury lock positions resulting in a $0.4 million loss recorded to accumulated other comprehensive income.This amount is being amortized as interest expense over the 10-year term of the debt. The portion of accumulated other comprehensive income (loss) at June 30, 2007 that is expected to be reclassified to earnings during the next 12 months is $(23,000).The maximum term of accumulated other comprehensive income (loss) expected to be reclassified is 70 months. Summary.The following table shows NSG’s assets and liabilities from all risk management activities. Certain commodity financial instruments are executed by NSG and shown as assets/liabilities from risk management activities. Other commodity financial instruments were previously executed by PEC on behalf of NSG and are represented on NSG's balance sheet as payables to related parties. Unrealized gains or losses on certain mark-to-market commodity contracts related to deposits with brokers are included within other receivables. Assets Liabilities June 30, December 31, June 30, June 30, December 31, June 30, (Millions) 2007 2006 2006 2007 2006 2006 Commodity contracts $ 0.8 $ 2.5 $ 0.7 $ 7.8 $ 22.7 $ 11.0 Balance Sheet Presentation Current Assets/liabilities from risk management activities $ 0.8 $ 0.4 $ 0.5 $ 7.8 $ 3.2 $ - Other receivables (0.1 ) 2.1 0.2 - - - Payables to related parties - 18.9 11.0 Total current $ 0.7 $ 2.5 $ 0.7 $ 7.8 $ 22.1 $ 11.0 Long-term Assets/liabilities from risk management activities $ 0.1 $ - $ - $ - $ - $ - Payables to related parties - 0.6 - Total long-term 0.1 - - - 0.6 - Total $ 0.8 $ 2.5 $ 0.7 $ 7.8 $ 22.7 $ 11.0 - 11 - NOTE 6ASSET RETIREMENT OBLIGATIONS Under the provisions of SFAS No. 143, “Accounting for Asset Retirement Obligations” ("SFAS No. 143"), and Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations” ("FIN 47"), NSG has recorded liabilities for legal obligations associated with the retirement of tangible long-lived assets.NSG identified asset retirement obligations primarily related to distribution pipe removal (including asbestos and PCBs in pipes), asbestos and PCBs in buildings and removal of above ground storage tanks.In accordance with SFAS No. 71, NSG establishes regulatory assets and liabilities to record the differences between ongoing expense recognition under SFAS No. 143 and FIN 47 and the rate making practices for retirement costs authorized by the ICC.All asset retirement obligations are recorded as other long-term liabilities on the balance sheet of NSG. The following table shows all changes to the asset retirement obligation liabilities of NSG. (Millions) Asset retirement obligations at December 31, 2006 $ 19.5 Accretion 0.6 Asset retirement obligations at June 30, 2007 $ 20.1 NOTE 7INCOME TAXES The effective tax rates were 14.5% and 139.7% for the three-month periods ended June 30, 2007 and 2006, respectively, and 36.8% and 38.6% for the six-month periods ended June 30, 2007 and 2006, respectively. NSG's provision for income taxes is calculated in accordance with APB Opinion No. 28, "Interim Financial Reporting." The effective income tax rates for the quarters are not meaningful. The accounting rules for interim income taxes require that the year-to-date tax provision or benefit for ordinary income or loss be based on the expected annual effective tax rate for ordinary income or loss. At June 30, 2007, the expected annual effective tax rate all items of income or loss for the year was 36.6%. The effective income tax rate for the three month periods ended June 30, 2007 and 2006 were not meaningful given the low level of pre-tax income (loss). The effective tax rate differs from the federal tax rate of 35% for the six-month periods ended primarily due to the effect of state income taxation offset by the permanent tax effects of employee benefit-related deductions. Effective January 1, 2007, NSG adopted the provisions of FASB Interpretation No. 48 ("FIN 48"), “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109.” The cumulative effect of adopting FIN 48 was an increase of less than $0.1 million to the January 1, 2007 retained earnings balance. At January 1, 2007, the amount of unrecognized tax benefits was $0.1 million. No unrecognized tax benefits would affect NSG's effective tax rate if recognized in subsequent periods. At the beginning of 2007, approximately $0.1 million of liability was accrued for the possible payment of interest and penalties related to uncertain tax positions. NSG records penalties and accrued interest related to uncertain tax positions in income tax expense. NSG files income tax returns in the U.S. federal jurisdiction and in various U.S. state jurisdictions. With a few exceptions (major exceptions listed below), NSG is no longer subject to U.S. federal, state and local income tax examinations by tax authorities for years prior to 2002. · Illinois Department of Revenue – NSG has agreed to extensions of the statutes of limitations for assessing tax for tax years covering 2001-2004. · United States Internal Revenue Service – NSG has agreed to statute extensions for tax years covering 1999-2003. - 12 - NSG has closed examinations for the following major jurisdictions for the following tax years: · United States Internal Revenue Service – NSG has a partially agreed to audit report and closing statement for an IRS examination of the 1999-2003 tax years, but one un-agreed issue from the agent's report has been protested by NSG and has been sent to IRS appeals for potential resolution. NSG has open examinations for the following major jurisdictions for the following tax years: · United States Internal Revenue Service – NSG has an open examination for the 2004-2005 tax years. · Illinois Department of Revenue – NSG has an open examination for the 2001-2006 tax years. NOTE 8COMMITMENTS AND CONTINGENCIES Commodity and Purchase Order Commitments NSG has obligations at June 30, 2007 related to natural gas supply and transportation contracts with total estimated demand payments of $65.0 million through 2017. NSG expects to recover these costs in future customer rates. Additionally, NSG has contracts to sell natural gas to customers. NSG also has commitments in the form of purchase orders issued to various vendors totaling $0.6 million at June30, 2007. Environmental FormerManufacturedGasPlant Sites NSG, its predecessors and certain former affiliates operated facilities in the past at multiple sites for the purposes of manufacturing gas and storing manufactured gas. In connection with manufacturing and storing gas, waste materials were produced that may have resulted in soil and groundwater contamination at these sites. Under certain laws and regulations relating to the protection of the environment, NSG might be required to undertake remedial action with respect to some of these materials. NSG is addressing these sites under a program supervised by the IEPA.As discussed below, NSG transferred certain of these sites to a program administered by the EPA. NSG is addressing five manufactured gas plant sites, including one site described in more detail below. Investigations have been completed at all or portions of four sites.Remediations have not yet been completed at any of these four sites. NSG has determined that remediation is not required at one of these four sites. The EPA has identified NSG as a PRP under CERCLA at the Waukegan Coke Plant Site located in Waukegan, Illinois ("Waukegan Site"). The Waukegan Site is part of the OMC Superfund Site. The EPA also identified OMC, General Motors Corporation and certain other parties as PRPs at the Waukegan Site. The EPA has issued a ROD selecting the remedial action for the Waukegan Site. The selected remedy consists of on-site treatment of groundwater and off-site disposal of soil containing polynuclear aromatic hydrocarbons and arsenic. NSG and the other PRPs have executed a remedial action consent decree which has been entered by the federal district court. The consent decree requires NSG and General Motors, jointly and severally, to perform the remedial action and establish and maintain financial assurance of $27 million. The soil component of the remedial action was completed in August 2005. The final design for the groundwater component of the remedial action has been completed and construction of the groundwater treatment plant has commenced. The EPA has agreed to reduce the financial assurance requirement to $21 million to reflect completion of the soil component of the remedial action. - 13 - In July 2007, NSG transferred two of its largest manufactured gas plant sites which were being addressed under IEPA supervision to the EPA Superfund Alternative Sites Program.Under the EPA’s program, the remedy decisions at these sites will be based on risk-based criteria typically used at Superfund sites. WPSC, MGUC, PGL and NSG are coordinating the investigation and the cleanup of the Wisconsin, Illinois and Michigan manufactured gas plant sites under what is called a “multi-site” program.This program involves prioritizing the work to be done at the sites, preparation and approval of documents common to all of the sites, and utilization of a consistent approach in selecting remedies. NSG estimated the future undiscounted investigation and cleanup costs for remaining work to be done at all of the Illinoismanufactured gas plant sites (i.e., those being addressed by both the IEPA and the EPA) as of June 30, 2007 to be approximately $87.5 million.This represents a substantial increase from previous estimates. Effective with the current quarter ended June 30, 2007, this estimate takes into account (1) the transfer of sites to the EPA, which allows for estimates with greater certainty for sediment cleanup and remediation of sites where access to the sites could not previously be obtained under the IEPA programand (2) is based on assumptions and calculation methodology consistent with that used by WPSC in determining its investigative and cleanup costs for manufactured gas plant sites.NSG may adjust these estimates in the future, contingent upon remedial technology, regulatory requirements, remedy determinations and the assessment of natural resource damages. NSG intends to seek contribution from other entities for the costs incurred at the sites, but the full extent of such contributions cannot be determined at this time. NSG is recovering the costs of environmental activities relating toits former manufactured gas operations, including carrying charges on the unrecovered balances, under rate mechanisms approved by the ICC, which authorize recovery of prudently incurred costs. Costs incurred in each fiscal year are subject to a prudence review by the ICC during a reconciliation proceeding for such fiscal year. The related regulatory asset (stated in current year dollars), representing unrecovered costs (both incurred to date and estimated future costs), was $88.2 million at June 30, 2007. Costs are expensed in the statement of income in the same period they are billed to customers and recognized as revenues. Management believes that any costs incurred by NSG for environmental activities relating to former manufactured gas operations that are not recoverable through contributions from other entities or from insurance carriers have been prudently incurred and are therefore recoverable through rates for utility service. Accordingly, management believes that the costs incurred by NSG in connection with former manufactured gas operations will not have a material adverse effect on the financial position or results of operations of NSG. However, any changes in NSG’s approved rate mechanisms for recovery of these costs, or any adverse conclusions by the ICC with respect to the prudence of costs actually incurred, could materially affect NSG’s recovery of such costs through rates. Former Mineral Processing Site in Denver, Colorado In 1994, NSG received a demand from the S.W. Shattuck Chemical Company, Inc., a responsible party under CERCLA, for reimbursement, indemnification and contribution for the response costs incurred at Shattuck’s Denver site. Shattuck is a wholly owned subsidiary of Salomon, Inc. (“Shattuck”). The demand alleges that NSG is a successor to the liability of a former entity that was allegedly responsible during the period 1934 through 1941 for the disposal of mineral processing wastes containing radium and other hazardous substances at the site. In 1992, the EPA issued the ROD for the Denver site. The remedy selected in the ROD consisted of the on-site stabilization, solidification and capping of soils containing radioactive wastes. In 1997, the remedial action was completed. NSG filed a declaratory judgment action against Salomon in the United States District Court for the Northern District of Illinois. The suit asked the court to declare that NSG is not liable for response costs at the Denver site. Salomon filed a counterclaim for costs incurred by Salomon and Shattuck with respect to the site. In 1997, the district court granted NSG's motion for summary judgment, declaring that NSG is not liable for any response costs in connection with the Denver site. - 14 - In 1998, the United States Court of Appeals for the Seventh Circuit reversed the district court’s decision and remanded the case for determination of what liability, if any, the former entity has, and therefore NSG has, for activities at the site. In 1999, the EPA announced that it was reopening the ROD for the Denver site. The EPA’s announcement followed a six-month scientific/technical review by the agency of the remedy’s effectiveness. In 2000, the EPA amended the ROD to require removal of the radioactive wastes from the site to a licensed off-site disposal facility. In December 2001, Shattuck entered into a proposed settlement agreement with the United States and the State of Colorado regarding past and future response costs at the site. In August 2002, the agreement was approved by the United States District Court for the District of Colorado. Under the terms of the agreement, Shattuck agreed to pay, in addition to amounts already paid for response costs at the site, approximately $7.2 million in exchange for a release from further obligations at the site. The release will not apply in the event that new information shows that the remedy selected in the amended ROD is not protective of human health or the environment or if it becomes necessary to remediate contaminated groundwater beneath or emanating from the site. The EPA’s website indicates that the remediation of the site was completed in July 2006 and that all radioactive waste has been removed.The website further indicates that the site has been deemed protective of human health and the environment. According to a published news report, the EPA has stated that the total cost of the remedy was $57 million. NSG does not believe that it has liability for the response costs, but cannot determine the matter with certainty. At this time, NSG cannot reasonably estimate what range of loss, if any, may occur. In the event that NSG incurs liability, it would pursue reimbursement from insurance carriers and other responsible parties, if any. Gas Charge Reconciliation Proceedings and Related Matters For NSG, the ICC conducts annual proceedings regarding the reconciliation of revenues from the gas charge and related gas costs. The gas charge represents the cost of gas and transportation and storage services purchased ("Gas Charge"). In these proceedings, the accuracy of the reconciliation of revenues and costs is reviewed and the prudence of gas costs recovered through the Gas Charge is examined by interested parties. If the ICC were to find that the reconciliation was inaccurate or any gas costs were imprudently incurred, the ICC would order NSG to refund the affected amount to customers through subsequent Gas Charge filings. The proceedings are initiated shortly after the close of the fiscal year and historically take at least a year to 18 months to complete. The ICC issued orders on March 28, 2006, approving a settlement that resolved all proceedings regarding NSG for fiscal 2001 - 2004 costs.The recommendation that proceedings for NSG's fiscal 2000 be reopened was made moot by approval of the settlement.The orders, which became publicly available March 30, adopted a January 17, 2006 Settlement Agreement and Release among and between NSG, the People of the State of Illinois through the AG, the City of Chicago ("Chicago") and the Citizens Utility Board, as amended by an Amendment and Addendum dated March 6, 2006 (the "Agreement"). In its orders approving the Agreement, the ICC determined that $4 million should be refunded to customers of NSG. In April 2006, the refund was credited to customer accounts. Pursuant to the Agreement, NSG also paid $0.2 million jointly to Chicago and the AG in 2006.PEC also agreed to pay up to $5 million per year over the next five years (the “Subsequent Payments”) towards the funding of conservation and weatherization programs for low and moderate-income residential dwellings (the “Conservation Programs”). The five Subsequent Payments of up to $5 million will be paid based upon Conservation Programs to be developed by Chicago and/or the AG.NSG will not seek recovery in - 15 - any future rate or reconciliation cases of any amounts associated with the Conservation Programs. In July 2007, NSG received an itemized estimated cost and request for payment from Chicago in the amount of $0.4 million to fund Conservation Programs for the remainder of 2007. NSG management has concluded that this estimated cost and request for payment constitutes sufficient evidence that Chicago has established or is taking steps to develop valid Conservation Programs as required under the Agreement and that it is probable Chicago will request similar levels of annual funding through 2011 (Chicago made no allowance for a partial year in its request for payment for 2007). Consequently, NSG recorded a $2 million liability and related charge to earnings in the quarter ended June 30, 2007 for Subsequent Payments representing its portion of the $25 million in total Subsequent Payments. Of this amount, $1.6 million is included in other long-term liabilities and $0.4 million is included in other current liabilities. The remaining $23 million of the $25 million in total Subsequent Payments represents PGL's portion. Under the Agreement, NSG agreed to forgive all outstanding bad debt from fiscal years 2000-2005 existing as of March 6, 2006, remove the bad debt from customers’ records and to not use any forgiven indebtedness as a reason to deny gas service.NSGhad written off an estimated $7 million in prior periods. The Agreement provides that NSG will cooperate with Chicago and the AG to identify those customers of NSG who were not receiving gas as of the date of the Agreement that are financial hardship cases. The hardship cases were identified by NSG, the AG and Chicago. Following identification, NSG reconnected the hardship cases. NSG forgave all outstanding debt for reconnected customers. Pursuant to the Agreement, NSG agreed to implement recommendations proposed by the ICC’s staff and the intervenors to conduct internal and external audits of its gas procurement practices.A gas supply management audit performed by a consulting firm retained by the ICC is in progress.No findings or recommendations have yet been communicated. A $4.3 million charge was allocated to NSG in accordance with the orders. In anticipation of the March 28, 2006 orders from the ICC, NSG recorded estimated Gas Charge settlement costs for the three-month period ended December31, 2005 of $17.0 million.As a result, a $12.7 million credit adjustment to the Gas Charge settlement was recorded in the three-month period ended March 31, 2006. Amounts refunded in connection with the Gas Charge reconciliation cases for fiscal years 2001 through 2004 relate to specific issues that occurred during that period and NSG does not believe them to be indicative of future actions that may be taken by the ICC with respect to current outstanding and future Gas Charge reconciliation cases. The fiscal 2005 Gas Charge reconciliation case was initiated in November 2005 and NSG filed direct testimony.The settlement of the prior fiscal years’ Gas Charge reconciliation proceedings does not affect this case.The ICC staff and intervenor direct testimony was filed January 18, 2007.The ICC staff's witnesses recommended a disallowance of approximately $1.1 million for NSG.An intervenor witness (on behalf of the Citizens Utility Board) recommended a disallowance of approximately $1.1 million for NSG.The majority of the proposed disallowances are for a one-time adjustment by NSG to transportation customers’ bank (storage) gas liability balances. NSG filed its rebuttal testimony on February 22, 2007, and the ICC staff and intervenors filed their rebuttal testimony on April 25, 2007. In their rebuttal testimony, the ICC staff's witnesses reduced their recommended disallowance to about $1 million.Management cannot predict the outcome of these cases but has recorded as of June 30, 2007 a $0.4 million liability primarily related to the ICC staff’s proposed disallowance associated with the Gas Purchase and Agency Agreement that was at issue in the fiscal 2001-2004 cases (and in effect for only one month after 2004), which NSG stated in its rebuttal testimony it is not contesting, and which is inclusive of accrued interest. The record in this case was marked heard and taken on May 30, 2007, and briefing will conclude in August 2007, after which the administrative law judges will prepare a proposed order. - 16 - The fiscal 2006 Gas Charge reconciliation case was initiated on November 21, 2006.NSG filed its direct testimony on April 10, 2007.On May 16, 2007, the ICC initiated a Gas Charge reconciliation case for the period of October 2006 through December 2006 to cover the gap created by NSG’s move to a calendar year reconciliation period.NSG’s direct testimony is due October 17, 2007.The ICC staff moved to consolidate the new case with the fiscal 2006 case, and the administrative law judge granted the motion in July 2007. There is a status hearing on the consolidated case in September 2007. Class Action In February 2004, a purported class action was filed in Cook County Circuit Court against PEC, PGL and NSG by customers of PGL and NSG alleging, among other things, violation of the Illinois Consumer Fraud and Deceptive Business Practices Act related to matters at issue in the utilities’ fiscal year 2001 Gas Charge reconciliation proceedings. The suit, Alport et al. v. Peoples Energy Corporation, seeks unspecified compensatory and punitive damages. PGL and NSG have been dismissed as defendants and the only remaining counts of the suit allege violations of the Consumer Fraud and Deceptive Business Practices Act and that PEC acted in concert with others to commit a tortious act. PEC denies the allegations and is vigorously defending the suit. Based upon the settlement and dismissal of NSG's fiscal years 2001 through 2004 reconciliation cases by the ICC, the court on September 25, 2006 granted in part PEC's motion to dismiss the case by limiting the potential class members in the suit to those persons who were customers during the time that PEC’s joint venture with Enron was in operation and did not receive part of the settlement proceeds from the reconciliation cases. However, the court denied PEC’s motion to dismiss the case to the extent that the complaint seeks punitive damages (regardless of whether such customers received part of the settlement proceeds from the reconciliation cases). The plaintiffs filed a third amended complaint and a motion for class certificationand on April 25, 2007, the court denied, without prejudice, plaintiffs’ motion for class certification. On June 29, 2007, PEC filed a motion to dismiss the proceeding for failure to join a necessary party. Plaintiffs filed an amended complaint on July 11, 2007. Subsequently, PEC's motion to delay responding to the amended complaint until the court rules on the motion to dismiss was granted. Management cannot predict the outcome of this litigation and has not recorded a liability associated with this contingency. Builders Class Action In June 2005, a purported class action was filed against PEC and its utility subsidiaries, including NSG, by Birchwood Builders, LLC in the Circuit Court of Cook County, Illinois alleging that NSG was fraudulently and improperly charging fees to customers with respect to utility connections, disconnections, reconnections, relocations, extensions of gas service pipes and extensions of distribution gas mains and failing to return related customer deposits.NSG filed two motions to dismiss the lawsuit. On January 25, 2007, the judge entered an order dismissing the complaint, but allowing the plaintiffs the option of filing an amended complaint (except as to the plaintiffs’ seeking of declaratory relief, which was dismissed with prejudice).The judge also ruled that the plaintiffs could file their claims directly with the ICC. On June 28, 2007, plaintiffs filed an amended complaint with the Circuit Court. NSG intends to respond by filing a motion to dismiss. A status hearing is set for August 16, 2007. NSG continues to believe it has meritorious defenses and intends to vigorously defend against the class action lawsuit.Management cannot predict the outcome of this litigation and has not recorded a liability associated with this contingency. Technology License NSG has purchased a license under the patent portfolio held by Ronald A. Katz Technology Licensing, L.P. and licensed through its affiliate, A2D, L.P.This non-exclusive license covers services offered by NSG in the energy and utility service fields of use including customer service delivery through automated systems and live agents.The terms of the license are confidential and will not have a material adverse impact on NSG's financial position or results of operations. - 17 - NOTE 9COMPREHENSIVE INCOME SFAS No. 130, “Reporting Comprehensive Income,” requires the reporting of other comprehensive income in addition to net income (loss).Total comprehensive income includes all changes in equity during a period except those resulting from investments by NSG's shareholder and distributions to NSG's shareholder.NSG’s total comprehensive income (loss) is equal to its net loss of $(0.4) million and less than $0.1 million for the three-month periods ended June 30, 2007 and 2006, respectively, and $6.2 million and $13.8 million for the six-month periods ended June 30, 2007 and 2006, respectively. Changes to accumulated other comprehensive income (loss) from December 31, 2006 to June 30, 2007 were not significant. NOTE 10 EMPLOYEE BENEFIT PLANS The following table provides the components of NSG's share of net periodic benefit cost for benefit plans sponsored by PEC for the three- and six-month periods ended June 30, 2007 and 2006: Other Postretirement Pension Benefits Benefits Three Months Ended June 30, (Millions) 2007 2006 2007 2006 Service cost $ 0.3 $ 0.4 $ 0.2 $ 0.1 Interest cost 0.4 0.4 0.2 0.1 Expected return on plan assets (0.3 ) (0.3 ) - - Amortization of: Net transition (asset)/obligation - Prior service cost 0.1 - - - Net actuarial (gain)/loss 0.1 0.2 - 0.1 Net periodic benefit cost 0.6 0.7 0.4 0.3 Effect of lump sum settlements upon retirement 0.2 - - - Net benefit cost $ 0.8 $ 0.7 $ 0.4 $ 0.3 Other Postretirement Pension Benefits Benefits Six Months Ended June 30, (Millions) 2007 2006 2007 2006 Service cost $ 0.6 $ 0.8 $ 0.4 $ 0.3 Interest cost 0.8 0.8 0.4 0.3 Expected return on plan assets (0.6 ) (0.7 ) (0.1 ) (0.1 ) Amortization of: Net transition (asset)/obligation - - 0.1 0.1 Prior service cost 0.1 0.1 - - Net actuarial (gain)/loss 0.2 0.3 - 0.1 Net periodic benefit cost 1.1 1.3 0.8 0.7 Effect of lump sum settlements upon retirement 0.4 0.3 - - Net benefit cost $ 1.5 $ 1.6 $ 0.8 $ 0.7 Retiring employees have the option of receiving retirement benefits in the form of an annuity or a lump sum payment.NSG follows SFAS No. 88, "Employer's Accounting for Settlements and Curtailments of Defined Benefit Plans and for Termination Benefits" ("SFAS No. 88"), to account for unrecognized gains and losses related to the settlement of its pension plans' projected benefit obligations ("PBO").During the three-and six-month periods ended June 30, 2007 and 2006, a portion of each pension plan's PBO was settled by the payment of lump sum benefits, resulting in a settlement cost under SFAS No. 88. - 18 - Under the provisions of SFAS No. 71, amounts otherwise charged/credited to other comprehensive income upon application of SFAS No. 158,"Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87, 88, 106, and 132(R)" ("SFAS No. 158"), should be recorded as a regulatory asset or liability if the utility has historically recovered or currently recovers pension expense under SFAS No. 87, “Employers’ Accounting for Pensions”, and other postretirement benefit expense under SFAS No. 106, “Employers’ Accounting for Postretirement Benefits Other Than Pensions,” in rates and there is no negative evidence that the existing regulatory treatment will change.In accordance with SFAS No. 71, NSG recorded in regulatory assets and regulatory liabilities the net impact of recognizing the funded status of its plans upon implementation of SFAS No. 158 on December 31, 2006. The amount of pension and other postretirement benefit costs deferred as a net regulatory asset at June30,2007 was $11.0 million and $2.7 million, respectively. Deferred amounts are expected to be recovered in rates over the employees' average remaining service period. Contributions to the plans are made in accordance with legal and tax requirements and do not necessarily occur evenly throughout the year.As of June 30, 2007, NSG had made contributions of less than $0.1 million. NSGdoes not expect to make additional contributions to either its pension plans or its other postretirement benefit plans during the year ending December 31, 2007. NSGalso has defined contribution plans that allow eligible employees to contribute a portion of their income in accordance with specified guidelines.NSG matches a percentage of the employee contribution up to certain limits.The cost of the NSG matching contribution to the plans totaled $0.1 millionfor each of the three-month and the six-month periods ended June 30, 2007 and 2006. NOTE 11REGULATORY ENVIRONMENT Merger The PEC merger was consummated effectiveFebruary 21, 2007. NSG and PGL are wholly-owned by PEC. On February 7, 2007, the ICC approved the merger by accepting an agreed upon order among the active parties to the merger case. The order included Conditions of Approval regarding commitments by the applicants to: · provide certain reports, · promote and hire a limited number of union employees in specific areas, · maintain NSG's operation and maintenance and capital budgets at recent levels, · file a plan for formation and implementation of a service company, · accept certain limits on the merger-related costs that can be recovered from ratepayers, and · not seek cost recovery for any increase in deferred tax assets that may result from the tax treatment of the NSG storage gas inventory in connection with closing the merger. The Conditions of Approval also include commitments with respect to the pending rate cases of PGL and NSG. These are the inclusion of combined merger synergy savings of $1.6 million at NSG in the proposed test year, the recovery of $0.8 million at NSG of the merger-related costs in the test year (reflecting recovery of $4.2 million for NSG of costs over 5 years), proposing a combined PGL and NSG $7.5 million energy efficiency program which will be contingent on receiving cost recovery in the rate case orders, and filing certain changes to the small volume transportation service programs. Finally, the order provides authority for PGL and NSG to recover from ratepayers in a future rate case after the pending rate cases up to an additional $9.9 million of merger costs, for a maximum potential recovery of $44.9 million. PGL and NSG must demonstrate in the future that merger synergy savings realized have exceeded the merger costs. As of June 30, 2007, the regulatory asset balance representing NSG merger costs to be recovered totaled $0.5 million. - 19 - Rate Case On March 9, 2007, NSG filed a request with the ICC to increase natural gas rates for NSG by $6.3 million for 2008. The proposed rate increase is required to allow NSG to recover its current cost of service and to earn a reasonable rate of return on its equity investment. The filing includes an 11.06% return on common equity and a common equity ratio of 56% in its regulatory capital structure. In addition, NSG filed various rider mechanisms seeking modifications of tariffs, primarily to reflect current operating conditions in transportation service and to provide a rate design to recover more fixed costs from fixed charges. The rate case process in Illinois requires receipt of a written order from the ICC within 11 months from the date of filing, which would be February 5, 2008.On June 29, 2007, the ICCstaff filed its direct testimony and on July 24, 2007, filed supplemental direct testimony on one issue in the PGL and NSG rate cases, which have been consolidated.The ICC staff has proposed an increase of $0.3 million for NSG.The return on common equity recommended by the ICC staff for NSG was 9.5%.The ICC staff did not support the proposed riders, to address specific costs and revenues between rate cases, but offered alternative proposals for each rider if the ICC decides to approve the riders.Intervenors also filed direct testimony on June 29, 2007 and July 3, 2007.The ICC staff filed a motion on July 24, 2007 for leave to file supplemental direct testimony, which seeks to add an adjustment reducing NSG's revenue requirement by approximately $0.7 million. The motion was granted on July 30, 2007. Rebuttal testimony from NSG was filed on July 27, 2007.In its rebuttal testimony, NSG decreased its requested revenue requirement to approximately $4.25 million.Hearings are scheduled for September 10 through September 18, 2007 in Chicago. - 20 - NOTE 12SEGMENTS OF BUSINESS Prior to the PEC merger, NSG reported all of its utility and non-utility operations within the Gas Distribution segment and reported general corporate allocations to it under the Corporate and Other segment. Effective with the quarter ended March 31, 2007, NSG’s results of operations, including allocations for corporate activities, are reported in the Gas Utility segment with non-utility operations reported in the Other segment. Corresponding items for the prior year have been restated for the change in segment reporting. No material items were reportable for the Other segment for either period. Segments of Business Gas NSG (Millions) Utility(1) Other(2) Consolidated Three Months Ended June 30, 2007 Revenues $ 45.8 $ - $ 45.8 Operating expenses 45.9 - 45.9 Operating income (0.1 ) - (0.1 ) Net income (0.4 ) - (0.4 ) Three Months Ended June 30, 2006 Revenues $ 31.7 $ - $ 31.7 Operating expenses 31.2 - 31.2 Operating income 0.5 - 0.5 Net income - - - Six Months Ended June 30, 2007 Revenues $ 170.4 $ - $ 170.4 Operating expenses 159.4 - 159.4 Operating income 11.0 - 11.0 Net income 6.2 - 6.2 Six Months Ended June 30, 2006 Revenues $ 153.3 $ - $ 153.3 Operating expenses 129.6 - 129.6 Operating income 23.7 - 23.7 Net income 13.8 - 13.8 (1) Includes only utility operations. (2) Nonutility operations are included in the Other column. Amounts for all categories rounded to less than $0.1 million. NOTE 13NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” ("SFAS No. 157").SFAS No. 157 defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 emphasizes that fair value is a market-based measurement, not an entity-specific measurement, and states that a fair value measurement should be determined based on the assumptions that market participants would use in pricing the asset or liability. The standard eliminates the current requirement for deferring "day one" gains on energy contracts that are not evidenced by quoted market prices or other current market transactions. The standard will be effective for NSG beginning January 1, 2008. NSG is currently evaluating the impact that SFAS No. 157 will have on its financial statements. - 21 - In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” ("SFAS No. 159").This standard permits entities to choose to measure many financial instruments and certain other items at fair value, following the provisions of SFAS No. 157. Included within the scope of the standard are all recognized financial assets and financial liabilities, except consolidated investments, consolidated interests in a variable interest entity, obligations for pension and certain other benefits, leases, and financial instruments that are classified as a component of shareholder's equity. Also included in the scope of the standard are firm commitments that would otherwise not be recognized at inception and that involve only financial instruments, nonfinancial insurance contracts and warranties that the insurer can settle by paying a third party to provide those goods or services, and host financial instruments resulting from separation of an embedded nonfinancial derivative instrument from a nonfinancial hybrid instrument. SFAS No. 159 is effective for NSG beginning January 1, 2008. NSG is currently evaluating the impact that SFAS No. 159 will have on its financial statements. - 22 - Item 2. Management’s Discussion And Analysis Of Financial Condition And Results Of Operations INTRODUCTION NSG is a regulated utility, which purchases, stores, distributes, sells and transports natural gas to about 157,000 customers in 54 communities in northeastern Illinois. Strategic Overview The focus of NSG'sbusiness plan is the creation of long-term value for Integrys and its shareholders and for NSG's customers through growth, operational excellence, asset management, and the continued emphasis on reliable, competitively priced, and environmentally sound natural gas services. A discussion of the essential components of NSG's business strategy is set forth below. Maintain and Grow a Strong Regulated Utility Base - A strong regulated utility base is important in order to maintain a strong balance sheet, predictable cash flows, a desired risk profile, and quality credit ratings, which are critical to NSG's success.NSG believes the merger between Integrys and PEC will help maintain and grow its regulated utility base. To this end, NSG continues to upgrade its gas distribution facilities, related systems, and processes to enhance safety, reliability, and value for customers and Integrys' shareholders. Integrate Resources to Provide Operational Excellence - NSG is committed to integrating resources and finding the best, most efficient processes while maintaining any and all applicable regulatory and legal restrictions. Through innovative ideas, embracing change, leveraging individual capabilities and expertise and utilizing creative solutions to meet and exceed its customers' expectations, NSG will provide value to Integrys shareholders and NSG customers and assist in lowering costs for certain activities. NSG is optimally sourcing work and combining resources to achieve best practices in order to achieve operational excellence and sustainable value for NSG's customers and Integrys shareholders. Place Strong Emphasis on Risk Management - NSG's risk management strategy, in addition to asset risk management, includes the management of market, credit, and operational risk through the normal course of business. Forward purchases and sales of natural gas allow for opportunities to secure prices in a volatile market. Continued Emphasis on Safe, Reliable, Competitively Priced, and Environmentally Sound Natural Gas Services - NSG's mission is to provide customers with the best value in natural gas services. By effectively operating its gas distribution facilities, while maintaining or exceeding environmental standards, NSG is able to provide a safe, reliable, and value priced service to its customers. NSG concentrates its efforts on improving and operating efficiently and effectively in order to reduce costs and maintain a low risk profile.NSG manages its operations to minimize the impact it might have on the environment. - 23 - Rate Case On March 9, 2007, NSG filed a request with the ICC to increase natural gas rates for NSG by $6.3 million for 2008. The proposed rate increase is required to allow NSG to recover its current cost of service and to earn a reasonable rate of return on its investment. The filing includes an 11.06% return on common equity and a common equity ratio of 56% in its regulatory capital structure. NSG has also proposed three "riders" that would allow changes in costs to be passed through between rate cases. The three riders are: · a "decoupling" mechanism that would allow NSG to adjust rates going forward to recover or refund the difference between actual recovered non-gas cost revenue and authorized non-gas cost revenue; · a mechanism to recover the gas cost portion of uncollectible expense based on current gas prices; and · a mechanism to recover $1.1 million of energy efficiency costs under a program to be approved by the ICC. The rate case process in Illinois requires receipt of a written order from the ICC within 11 months from the date of filing, which would be February 5, 2008. On June 29, 2007, the ICCstaff filed its direct testimony and on July 24, 2007, filed supplemental direct testimony on one issue in the PGL and NSG rate cases, which have been consolidated. The ICC staff has proposed an increase of $0.3 million for NSG.The return on common equity recommended by the ICC staff for NSG was 9.5%.The ICC staff did not support the proposed riders to address specific costs and revenue between rate cases, but offered alternative proposals for each rider if the ICC decides to approve the riders.Intervenors also filed direct testimony on June 29, 2007 and July 3, 2007. The ICC staff filed a motion, on July 24, 2007 for leave to file supplemental direct testimony, which seeks to add an adjustment reducing NSG's revenue requirement by approximately $0.7 million.The motion was granted on July 30, 2007. Rebuttal testimony from NSG was filed on July 27, 2007. In its rebuttal testimony, NSG decreased its requested revenue requirement to approximately $4.25 million. Hearings are scheduled for September 10 through September 18, 2007 in Chicago. - 24 - RESULTS OF OPERATIONS Second Quarter 2007 Compared with Second Quarter 2006 Overview of Operations NSG'snet loss was $0.4 million for the quarter ended June 30, 2007, compared to no income for the same quarter in 2006. Results for the quarter ended June 30, 2007, were negatively impacted by a $2.0 million pretax charge related to the funding of the Conservation Programs, as discussed in Note 8 of the Condensed Notes to Financial Statements, which is not necessarily representative of NSG's ongoing business. Due to a number of factors, including the seasonality of NSG's businesses and market price volatility, the quarterly results of operations should not be considered indicative of the results to be expected for the year as a whole. Revenues for the quarter ended June 30, 2007 increased $14.1 million (44.5%) compared with the same year-ago period.These results reflected the impact on revenues of increased deliveries due to weather (approximately $4 million) that was 9.7% colder compared with the same year-ago period and higher weather-normalized demand (approximately $5 million), and the impact on revenues of higher natural gas prices (approximately $6 million) that are recovered on a dollar-for-dollar basis.Natural gas costs were 31.1% higher (on a per-unit basis) during the quarter ended June 30, 2007 compared to the same quarter in 2006.Following regulatory practice, changes in the total cost of natural gas are passed on to customers. NSG's margin increased $1.0million (8.2%) for the quarter ended June 30, 2007, compared to the same quarter in 2006, primarily due to the impact of increased deliveries due to weather (approximately $0.4 million) that was 9.7% colder compared with the same year-ago period and higher weather-normalized demand (approximately $0.6 million). See Notes 1 and 3 of the Condensed Notes to Financial Statements for a discussion of a change in accounting policy with regards to presenting both revenues and taxes, other than income taxes, net of certain taxes on the Condensed Consolidated Statements of Income. NSG's results of operations for the quarters ended June 30 are shown in the following table: Three Months Ended June 30, NSG Results (Millions) 2007 2006 Change Revenues $ 45.8 $ 31.7 44.5 % Purchased gas costs 32.6 19.5 67.2 % Margins $ 13.2 $ 12.2 8.2 % Throughput in therms Residential 28.7 22.7 26.4 % Commercial and industrial 6.1 4.5 35.6 % Transport 25.1 25.2 -0.4 % Total sales in therms 59.9 52.4 14.3 % Weather Heating degree days - actual 677 617 9.7 % - 25 - Operating Expenses Three Months Ended June 30, NSG's Operating Expenses (Millions) 2007 2006 Change Operating and maintenance expenses $ 8.9 $ 9.4 (5.3 )% Gas charge settlement 2.0 - N/A Depreciation and amortization 1.5 1.4 7.1 % Taxes, other than income taxes 0.9 0.9 0.0 % Operating and Maintenance Expenses Operating and maintenance expenses decreased $0.5 million (5.3%), to $8.9 million during the second quarter of 2007, from $9.4 million during the second quarter of 2006, driven primarily by a decrease in outside services expense, primarily related to higher rate case costs incurred in the prior year. Gas Charge Settlement In the quarter ended June 30, 2007, NSGrecorded a pretax charge of $2.0 million related to the Conservation Programs, as discussed in Note 8 of the Condensed Notes to Financial Statements. Depreciation and Amortization Depreciation and amortization expense for the quarter ended June 30, 2007,increased $0.1million (7.1%) mainly due to the impacts of a higher year-over-year property, plant and equipment balance due primarily to capital expenditures for NSG's gas distribution system. Other (Expense) Income Three Months Ended June 30, NSG’s Other (Expense) Income (Millions) 2007 2006 Change Miscellaneous income $ 0.6 $ 0.5 20.0 % Interest expense (1.0 ) (0.9 ) 11.1 % Other (expense)income $ (0.4 ) $ (0.4 ) 0.0 % Provision for Income Taxes The income tax benefit for the quarter-ended June 30, 2007increased $0.2million primarily due to lower taxable income. The overall effective tax rates for the quarters ended June 30, 2007 and 2006 were 14.5% and 139.7%, respectively. The effective income tax rate for the three-month periods ended June 30, 2007 and 2006 were not meaningful given the low level of pre-tax income (loss). The accounting rules for interim income taxes require that the year-to-date tax provision or benefit be based on the expected annual effective tax rate. At June 30, 2007, the expected annual effective tax rate for all items of income or loss for the year was 36.6%. - 26 - Six Months 2007 Compared with Six Months 2006 Overview of Operations NSG'snet income was $6.2 million for the six-month period ended June 30, 2007, compared to $13.8 million for the same year-ago period. Results for the six-month period ended June 30, 2007, were impacted by a $2.0 million pretax charge related to the funding of the Conservation Programs, as discussed in Note 8 of the Condensed Notes to Financial Statements. Results for the six-month period ended June 30, 2006 were impacted by a pretax credit adjustment of $12.7 million related to the settlement of Gas Charge proceedings for fiscal years 2001 through 2004. Revenues for the six-month period ended June 30, 2007 increased $17.1 million (11.2%) compared with the same year-ago period.These results reflected the impact on revenues of increased deliveries due to weather (approximately $18 million) that was 13.4% colder compared with the same year-ago period and higher weather-normalized demand (approximately $6 million), partially offset by the impact on revenues of lower natural gas prices (approximately $5 million) that are recovered on a dollar-for-dollar basis.Natural gas costs were 4.1% lower (on a per-unit basis) during the six-month period ended June 30, 2007 compared to the same period in 2006.Following regulatory practice, changes in the total cost of natural gas are passed on to customers. NSG's margin increased $2.5million (7.0%) for the six-month period ended June 30, 2007, compared to the same year-ago period, primarily due to the impact of increased deliveries due to weather (approximately $2 million) that was 13.4% colder compared with the same year-ago period. See Notes 1 and 3 of the Condensed Notes to Financial Statements for a discussion of a change in accounting policy with regards to presenting both revenues and taxes, other than income taxes, net of certain taxes on the Condensed Consolidated Statements of Income. NSG's results of operations for the six-month periods ended June 30 are shown in the following table: Six Months Ended June 30, NSG Results (Millions) 2007 2006 Change Revenues $ 170.4 $ 153.3 11.2 % Purchased gas costs 132.4 117.8 12.4 % Margins $ 38.0 $ 35.5 7.0 % Throughput in therms Residential 119.9 102.6 16.9 % Commercial and industrial 26.3 22.1 19.0 % Transport 71.2 69.2 2.9 % Total sales in therms 217.4 193.9 12.1 % Weather Heating degree days - actual 3,808 3,358 13.4 % - 27 - Operating Expenses Six Months Ended June 30, NSG's Operating Expenses (Millions) 2007 2006 Change Operating and maintenance expenses $ 20.1 $ 19.9 1.0 % Gas charge settlement (credit) 2.0 (12.7 ) (115.7 )% Depreciation and amortization 3.0 2.8 7.1 % Taxes, other than income taxes 1.9 1.8 5.6 % Operating and Maintenance Expenses Operating and maintenance expenses increased $0.2 million (1.0%), to $20.1 million during the six-month period ended June 30, 2007, from $19.9 million during the same year-ago period, driven by the following: · Increased injuries and damages expense of $0.6 million. · Decreased utility environmental costs of $0.3 million related to investigation and remediation activities at multiple sites that formerly had operations for gas manufacturing and the storage of manufactured gas (see Note 8 of the Condensed Notes to Financial Statements for further discussion).These costs are recovered through the utility’s environmental rate recovery mechanism and a similar amount is included in revenues, therefore these costs do not affect operating income. Gas Charge Settlement (Credit) In the six-month period ended June 30, 2007, NSGrecorded a pretax charge of $2.0 million related to the Conservation Programs, as discussed in Note 8 of the Condensed Notes to Financial Statements. In the six-month period ended June 30, 2006, NSGrecorded a pretax credit adjustment of $12.7 million related to a settlement of NSG'sGas Charge proceedings for 2001 through 2004 with the ICC, as discussed in Note 8 of the Condensed Notes to Financial Statements. Depreciation and Amortization Depreciation and amortization expense for the six-month period ended June 30, 2007, increased $0.2million (7.1%) mainly due to impacts of a higher year-over-year property, plant and equipment balance due primarily to capital expenditures for NSG's gas distribution system. Taxes Other Than Income Taxes Taxes other than income taxes for the six-month period ended June 30, 2007 increased $0.1million (5.6%) primarily due to higher payroll-related taxes resulting from increased labor expenses. Other (Expense) Income Six Months Ended June 30, NSG’s Other (Expense) Income (Millions) 2007 2006 Change Miscellaneous income $ 0.8 $ 0.7 14.3 % Interest expense (2.0 ) (1.9 ) 5.3 % Other (expense)income $ (1.2 ) $ (1.2 ) 0.0 % - 28 - Provision for Income Taxes Income tax expense for the six-month period ended June 30, 2007, decreased $5.1million primarily due to lower pretax income. The overall effective tax rates for the six-month periods ended June 30, 2007 and 2006 were 36.8% and 38.6%, respectively. The effective tax rate differs from the federal tax rate of 35% primarily due to the effect of state income taxation, offset by the permanent tax effects of employee benefit-related deductions. LIQUIDITY AND CAPITAL RESOURCES We believe that our cash balances, liquid assets, operating cash flows, access to capital markets, and borrowing capacity (intercompany and third-party) made available because of strong credit ratings, when taken together, provide adequate resources to fund ongoing operating requirements and future capital expenditures.However, our operating cash flows and access to capital markets can be impacted by macroeconomic factors outside of our control.In addition, our borrowing costs can be impacted by short-term and long-term debt ratings assigned by independent rating agencies. Cash Flows Variations The following is a summary of cash flows for NSG: (Millions) Six Months Ended June 30,2007 Six Months Ended June 30,2006 Net cash provided by (used in) operating activities $ 36.2 $ 51.2 Net cash provided by (used in) investing activities $ (31.7 ) $ (5.0 ) Net cash provided by (used in) financing activities $ (4.6 ) $ (12.9 ) Operating Cash Flows Cash provided by operating activities decreased for the six-month period ended June 30, 2007 as compared to the six-month period ended June 30, 2006, primarily due to unfavorable net changes in working capital. In the accompanying cash flow statements, balance sheet changes in current deferred tax assets and other receivables exclude certain noncash transactions (primarily the effects of MTM accounting).For the six-month period ended June 30, 2007, balance sheet changes in NSG's receivables from related parties and payables to related parties exclude the noncash effects of derivative activity previously conducted on its behalf by PEC. Investing Cash Flows Net cash used in investing activities increased primarily as a result of an intercompany loan to PGL. Financing Cash Flows Net cash used infinancing activities decreased primarily due to the reduction in the intercompany loan payable to PGL in 2006. - 29 - Credit Ratings The current credit ratings for NSG have not changed since the filing of the combined PEC, PGL and NSG Annual Report on Form 10-K, as amended for the fiscal year ended September 30, 2006. The credit ratings at June 30, 2007 for NSG are listed in the table below. Credit Ratings - NSG Standard & Poor's Moody's Senior secured debt A- A1 NSG believes these ratings continue to be among the best in the energy industry and allow us to access commercial paper and long-term debt markets on favorable terms. Credit ratings are not recommendations to buy, are subject to change, and each rating should be evaluated independently of any other rating. Balance Sheet Variations Total assets at June 30, 2007increased $10.5 million compared to December 31, 2006, due to an increase in a loan receivable due from PGL and an increase in noncurrent regulatory assets (related primarily to an increase in the environmental remediation liability, as discussed in Note 8 of the Condensed Notes to Financial Statements), partially offset by a decrease in current regulatory assets (related primarily to MTM accounting for the utility gas costs hedging program), and seasonal decreases in customer receivables, unbilled revenues and natural gas in storage.The decrease in current liabilities was driven by decreases in payables to related parties (due primarily to the transfer of derivative contracts from PEC to NSG that were previously contracted by PEC on behalf of NSG) and customer credit balances, partially offset by an increase in the temporary LIFO liquidation credit.NSG’s increase in long-term liabilities and deferred credits was due primarily to the increase in the environmental remediation liability and due to the Conservation Programs liability accrued during the current quarter and discussed in Note 8 of the Condensed Notes to Financial Statements.Total capitalization did not change significantly. Total assets at June 30, 2007 increased $53.1 million compared to June 30, 2006, due to an increase in non-current regulatory assets (related primarily to the recognition of asset retirement obligations required under FIN 47 as of September 30, 2006, and an increase in the environmental remediation liability, as discussed in Note 8 of the Condensed Notes to Financial Statements) and an increase in a loan receivable due from PGL.These increases were partially offset by a decrease in cash and cash equivalents.The decrease in current liabilities was driven by a decrease in payables to related parties due primarily to the transfer of derivative contracts from PEC to NSG.Long-term liabilities and deferred credits increased due to the recognition of asset retirement obligations under FIN 47, an increase in the environmental remediation liability, the increase in pension and other postretirement benefits liabilities with the adoption of SFAS No. 158 at December 31, 2006, and due to the Conservation Programs liability accrued during the current quarter.NSG’s total capitalization did not change significantly. - 30 - Future Capital Requirements and Resources Contractual Obligations The following table shows the contractual obligations of NSG as of June 30, 2007: Payments Due by Period 2008- 2010- 2012 and (Millions) Total 2007 2009 2011 Thereafter Total debt $ 69.1 $ - $ - $ - $ 69.1 Estimated interest payments on debt 42.4 1.7 6.6 6.6 27.5 Operating leases - Purchase obligations 65.5 8.7 25.2 9.8 21.8 Total contractual cash obligations $ 177.0 $ 10.4 $ 31.8 $ 16.4 $ 118.4 The table above does not reflect any payments related to the manufactured gas plant remediation liability of $87.5 million at June 30, 2007 as the amount and timing of payments are uncertain. See Note 8 of the Condensed Notes to Financial Statements for more information about NSG’s environmental liabilities. As of June 30, 2007, surety bonds totaling $0.2 million and a standby letter of credit in the amount of $10,000 had been issued on NSG's behalf. Capital Requirements NSG makes large investments in capital assets. Net construction expenditures are expected to be $33 million in the aggregate for the 2007 through 2009 period. The largest of these expenditures is for the pipe distribution system. Capital Resources NSG has the ability to borrow up to $50 million from PEC and to loan to or borrow from PGL up to $50million.As of June 30, 2007, there were no loans from PEC or PGL to NSG. As of June30, 2007, there were loans of $27.2 million from NSG to PGL. NSG's indenture relating to its first mortgage bonds contains provisions and covenants restricting the payment of cash dividends and the purchase or redemption of capital stock. At June30, 2007, such restrictions amounted to $6.9million of NSG's total retained earnings of $79.6million.
